DETAILED ACTION
	This Office action is responsive to communication received 02/26/2021 – application papers received, including IDS, Power of Attorney and miscellaneous letter styled “Rescission of and Prior Disclaimers and Request to Revisit Art”.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 17/098,227 11/13/2020 PAT 11186016 which is a CIP of 16/453,095 06/26/2019 PAT 10940617 which is a CON of 14/581,090 12/23/2014 PAT  10357901 which is a CIP of 14/070,311 11/01/2013 PAT 9192826 which is a CIP of 13/326,967 12/15/2011 PAT 8876629 which is a CIP of 12/832,461 07/08/2010 PAT 8221261.
Information Disclosure Statement
Regarding the IDS received 02/26/2021, Cite No. 11, identified as Document Number 5,238,529, with a Publication Date of 08-24-1993 and a Patentee Name of Douglas, the citation recorded by the applicant matches the actual content of USPN 5,238,529 in the PTO records and thus this document has been marked, as "considered”. However, the relevance of this document to the claimed subject matter is not understood. An explanation is requested.
Drawings
The drawings were received on 02/26/2021.  These drawings are acceptable.
Status of Claims
	Claims 1-20 are pending.
Priority
This application repeats a substantial portion of prior Application No. 17/098,227, filed 11/13/2020, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Specifically, this application contains subject matter in claims 11-20 that constitutes the in-part portion of this potential continuation-in-part application.  The claimed subject matter “and an internal backing portion, located rearward and contacting a rear surface of said external portion, further defining a plurality of dovetail shaped protrusions around its perimeter, said dovetail shaped protrusions adapted to engage said dovetail shape undercut” appears to be matter newly-added to the instant disclosure. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide proper antecedent basis for the language in independent claims 11 and 20 and reciting “and an internal backing portion, located rearward and contacting a rear surface of said external portion, further defining a plurality of dovetail shaped protrusions around its perimeter, said dovetail shaped protrusions adapted to engage said dovetail shape undercut”. 

	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 11 and 20 each recite “and an internal backing portion, located rearward and contacting a rear surface of said external portion, further defining a plurality of dovetail shaped protrusions around its perimeter, said dovetail shaped protrusions adapted to engage said dovetail shape undercut”, which is subject matter not described in the specification at the time the application was filed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of USPN 8,221,261.  Here, the claims of the ‘261 patent are, on one hand, more specific than the instant claims in that the ‘261 patent claims require “said central portion defines a pocket” as well as “a perimeter portion made out of a first material having a first density around a border of the striking face”.  The remaining differences between the instant claims and the claims of the ‘261 patent include a rearrangement of the claimed limitations throughout the claim set, with the claims of the ‘261 patent encompassing all of the remaining limitations of the instant claims.  Note the following, further remarks:
As to claims 1-3, see claims 1-5 and 25 of the ‘261 patent.
As to claims 4-6, see claims 28-33 of the ‘261 patent.
As to claims 7-9, see claims 18-20, 25-27 and 36 of the ‘261 patent.
As to claim 10, see claim 39 of the ‘261 patent.

Claims 1-3 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of USPN 8,496,542.  Here, the claims of the ‘542 patent are, on one hand, more specific than the instant claims in that the ‘542 patent claims require “wherein said golf club head has a first peak frequency to volume ratio of greater than about 7.0 hertz/cc and less than about 15 hertz/cc; said first peak frequency to volume ratio is defined as a first peak frequency of a signal power diagram of the sound of said golf club head as it impacts a golf ball, divided by a volume of said golf club head”.  The remaining differences between the instant claims and the claims of the ‘542 patent include a rearrangement of the claimed limitations throughout the claim set, with the claims of the ‘542 patent encompassing all of the remaining limitations of the instant claims.  Note the following, further remarks:
As to claims 1-3 and 10, see claims 1 and 8-16 of the ‘542 patent.

Claims 1-3 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 8,517,859.  Here, the claims of the ‘859 patent are, on one hand, more specific than the instant claims in that the ‘859 patent claims require “and wherein said plurality of locking tabs engages said plurality of cutouts to secure said face insert onto said body; and wherein said golf club head has a first peak frequency to volume ratio of greater than about 7.0 hertz/cc and less than about 15.0 hertz/cc; said first peak to frequency to volume ratio is defined as a first peak frequency of a signal power diagram of the sound of said golf club head as it impacts a golf ball, divided by a volume of said golf club head”.  The remaining differences between the instant claims and the claims of the ‘859 patent include a rearrangement of the claimed limitations throughout the claim set, with the claims of the ‘859 patent encompassing all of the remaining limitations of the instant claims.  Note the following, further remarks:
As to claims 1-3 and 10, see claims 1-3, 12-13 and 19 of the ‘859 patent.

Claims 1-3 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 8,758,161.  Here, the claims of the ‘161 patent are, on one hand, more specific than the instant claims in that the ‘161 patent claims require “and wherein said striking face at least partially comprises a composite type material having a thickness of greater than about 0.2 mm and less than about 2.0 mm”.  The remaining differences between the instant claims and the claims of the ‘161 patent include a rearrangement of the claimed limitations throughout the claim set, with the claims of the ‘161 patent encompassing all of the remaining limitations of the instant claims.  Note the following, further remarks:
As to claims 1-3 and 10, see claims 1-3 and 13-15 of the ‘161 patent.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of USPN 11,186,016.  Here, the claims of the ‘016 patent are, on one hand, more specific than the instant claims in that the ‘016 patent claims require “wherein said central portion defines a pocket having an undercut, and said pocket is filled with a face insert having a protrusion around its perimeter, said protrusion adapted to engage said undercut”.  The remaining differences between the instant claims and the claims of the ‘016 patent include a rearrangement of the claimed limitations throughout the claim set, with the claims of the ‘016 patent encompassing all of the remaining limitations of the instant claims.  Note the following, further remarks:
As to claims 1-3, see claims 1 and 8 of the ‘016 patent.
As to claims 4-6, see claims 1-3 of the ‘016 patent.
As to claims 7-9, see claim 13 of the ‘016 patent.
As to claim 10, see claims 1 and 9-10 of the ‘016 patent.  Although “composite type material” is not specifically recited in the claims of the ‘016 patent, the claimed density recited for the second density is common for composite materials and the skilled artisan, before the effective filing date of the claimed invention, would have found it obvious to select a suitable material for the external portion or the internal backing portion based upon the weight requirements, thickness requirements, and resilience desired for the striking face.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of USPN 11,318,643 in view of Molitor (USPN 4,762,322).  Here, the claims of the ‘643 patent are, on one hand, more specific than the instant claims in that the ‘643 patent claims require “wherein said frontal surface has a substantially variable contour and said rear surface has a substantially planar contour, creating a variable thickness profile”.  On the other hand, the claims of the ‘643 patent do not require a second material having a second density that is less than about 1.70 g/cm3, wherein the second material, of either the external portion or the internal backing portion, is composite type material.  Molitor shows it to be old in the art to incorporate composite material into the manufacture of a golf club head, wherein composite material such as molded polyester with a density of 0.9 to 1.5 g/cm3 are used to take advantage of the strength and lightweight characteristics of the composite material.  Although “composite type material” is not specifically recited in the claims of the ‘643 patent, the claimed density recited for the second density is common for composite materials, as disclosed by Molitor and the skilled artisan, before the effective filing date of the claimed invention, would have found it obvious to select a suitable material for the external portion or the internal backing portion based upon the weight requirements and considerations of thickness and resilience to maintain the strength of the striking face.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  The remaining differences between the instant claims and the claims of the ‘643 patent include a rearrangement of the claimed limitations throughout the claim set, with the claims of the ‘643 patent encompassing all of the remaining limitations of the instant claims.  Note the following, further remarks:
As to claims 1-3, see claims 9-11 and 16-18 of the ‘643 patent. 
As to claims 4-6, see claims 1-6 of the ‘643 patent.
As to claims 7-9, see claims 7-9 and 13-14 of the ‘643 patent.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of USPN 10,940,617 in view of Molitor (USPN 4,762,322).  Here, the claims of the ‘617 patent are, on one hand, more specific than the instant claims in that the ‘617 patent claims require “wherein said frontal surface has a substantially variable contour and said rear surface has a substantially planar contour, creating a variable thickness profile”.  On the other hand, the claims of the ‘617 patent do not require a second material having a second density that is less than about 1.70 g/cm3, wherein the second material, of either the external portion or the internal backing portion, is composite type material.  Molitor shows it to be old in the art to incorporate composite material into the manufacture of a golf club head, wherein composite material such as molded polyester with a density of 0.9 to 1.5 g/cm3 are used to take advantage of the strength and lightweight characteristics of the composite material.  Although “composite type material” is not specifically recited in the claims of the ‘617 patent, the claimed density recited for the second density is common for composite materials, as disclosed by Molitor and the skilled artisan, before the effective filing date of the claimed invention, would have found it obvious to select a suitable material for the external portion or the internal backing portion based upon the weight requirements and considerations of thickness and resilience to maintain the strength of the striking face.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  The remaining differences between the instant claims and the claims of the ‘617 patent include a rearrangement of the claimed limitations throughout the claim set, with the claims of the ‘617 patent encompassing all of the remaining limitations of the instant claims.  Note the following, further remarks:
As to claims 1-3, see claims 1-3 of the ‘617 patent. 
As to claims 4-6, see claims 1, 5-8 and 12-17 of the ‘617 patent.
As to claims 7-9, see claims 9-11 and 18 of the ‘617 patent.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of USPN 11,186,016 in view of Hsieh (USPN 6,746,342). 
The claims of the ‘016 patent include substantially all of the claims of the instant claims except for “and an internal backing portion, located rearward and contacting a rear surface of said external portion, further defining a plurality of dovetail shaped protrusions around its perimeter, said dovetail shaped protrusions adapted to engage said dovetail shape undercut”. Hsieh shows it to be old in the art to provide a frontal portion with a peripheral undercut and further wherein an internal backing portion is provided with a plurality of dovetail shaped protrusions around its perimeter, with the protrusions adapted to engage the dovetail shaped undercut.  See the dovetail shaped undercut (211) in FIG. 3 and a plurality of spaced protrusions (131) shown in FIGS. 4, 5.  Also, see the abstract; col. 1, lines 53-64; and col. 2, lines 21-34 in Hsieh and describing that the arrangement of the undercut and plurality of protrusions provides a secure connection between the frontal striking plate and an interior rear portion of the club head main body.  In view of the patent to Hsieh, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘016 patent by including an internal backing portion, located rearward and contacting a rear surface of the external portion, further defining a plurality of dovetail shaped protrusions around its perimeter, the dovetail shaped protrusions adapted to engage the dovetail shape undercut, the motivation being to provide a an effective locking connection between the external frontal surface and the internal backing portion.  Also, note the following comments:
As to claims 11-13, see claim 13 of the ‘016 patent.
As to claims 14-19, see claims 1-3 and 13 of the ‘016 patent.  Based upon the striking thickness ratio requirements of the ‘016 patent. Using routine experimentation, one of ordinary skill in the art would have found it obvious to modify the claimed invention of the ‘016 patent to include a suitable thickness for each of the external portion and the internal backing portion.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As to claim 20, see claim 13 of the ‘016 patent. 

   Further Observations on Obviousness-type Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in each of the further, related applications and patents listed herein below. While no double patenting rejections based on the applications and patents listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the copending applications and patents listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case. It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the related applications and patents identified here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers. The applicant is respectfully requested to provide further comment as to whether he believes that the claims of the prior patents listed here conflict, or do not conflict, with the claims of the instant application.
USPNs:  9033818; 8864602; 9199137; 8876629; 9199137; 9192826; 9370698; 10357901; 9717960; and 10143898.
United States Patent Application Serial Nos.: 17/712863; 17/186601; 17/186791; and 17/592245.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711